DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Applicant’s arguments of 5/23/2022 have been considered but are moot in view of new grounds of rejection.

Allowable Subject Matter
Claims 38-47 and 52-53 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG-RAN WG1 #88, Design aspects of sPUCCH, R1-1703262) (hereinafter R1-1703262 and cited in Applicant’s IDS) in view of Maattanen et al (US 2017/0041103 A1).

Regarding claim 34, R1-1703262 teaches a method for transmitting control data for transmission in a short physical uplink control channel (sPUCCH) that can carry only 24 coded bits per resource block allocated to the sPUCCH transmission (R1-1703262: section 2.1.5, for 2 OFDM symbols sPUCCH, the number of bits limited to 24 bits), the method comprising: 
determining that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (R1-1703262: section 2.1.6, Proposal 6: 22 bits payload); and 
allocating resources to the sPUCCH transmission, for transmission of the sPUCCH in less than one slot (R1-1703262: section 2.1.6 and section 2.2. sPUCCH in 2/3 ODMS symbols which is less than one slot; see also Fig. 5).
R1-1703262 does not explicitly disclose allocating at least two resource blocks to the sPUCCH.
Maattanen teaches allocating at least two resource blocks to the sPUCCH (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of R1-1703262 by allocating at least two resource blocks to the sPUCCH as disclosed by Maattanen to provide a system for packet latency reduction (Maattanen: [0010]).

Regarding claim 48, R1-1703262 teaches a wireless device configured to transmit control data for transmission in a short physical uplink control channel (sPUCCH) that can carry only 24 coded bits per resource block allocated to the sPUCCH transmission (R1-1703262: section 2.1.5, for 2 OFDM symbols sPUCCH, the number of bits limited to 24 bits), the wireless device comprising: 
transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry and configured to: 
determine that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (R1-1703262: section 2.1.6, Proposal 6: 22 bits payload) and 
allocate resources to the sPUCCH transmission, for transmission of the sPUCCH in less than one slot (R1-1703262: section 2.1.6 and section 2.2. sPUCCH in 2/3 ODMS symbols which is less than one slot; see also Fig. 5).
R1-1703262 does not explicitly disclose allocating at least two resource blocks to the sPUCCH.
Maattanen teaches allocating at least two resource blocks to the sPUCCH (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of R1-1703262 by allocating at least two resource blocks to the sPUCCH as disclosed by Maattanen to provide a system for packet latency reduction (Maattanen: [0010]).

Regarding claims 35 and 49, R1-1703262 in view of Maattanen teaches coding eleven bits of the control data into N encoded bits using a predetermined 32-row Reed-Muller generator matrix, where N equals 12 times the number of allocated resource bits; coding an additional ten or eleven bits of the control data into N additional encoded bits; using the predetermined 32-row Reed-Muller generator matrix; and transmitting the N encoded bits and the N additional encoded bits in the SPUCCH, using the allocated at least two resource blocks (Maattanen: Fig. 10; [0024], [0075]-[0076]; [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, using two RM encoders and diving the 21 bits into two sequences, hence 11 bits sequence and 10 bits sequence; see also [0059], [0096]).  

Regarding claims 36 and 50, R1-1703262 in view of Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in the table of Figure 7 (Maattanen: [0076], Table 5.2.2.6.4-1).  

Regarding claims 37 and 51, R1-1703262 in view of Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in Section 5.2.2.6.4-1 of 3GPP TS 36.212  (Maattanen: [0076], Table 5.2.2.6.4-1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478